COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-09-014-CV
 
WILLIAM
P. LEONARD AND KIM LEONARD                            APPELLANTS
 
                                                   V.
 
LARRY
SMITH, P.E., INDIVIDUALLY AND                                   APPELLEE
D/B/A LARRY SMITH
ENGINEERING
                                               ----------
            FROM
THE 96TH DISTRICT COURT OF TARRANT COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered the AAgreed
Motion To Dismiss Without Prejudice, Appellants=
Prematurely Filed Appeal.@ 
It is the court=s opinion that the motion should
be granted; therefore, we dismiss the appeal without prejudice.  See Tex. R. App. P. 42.1(a)(1),
43.2(f).
Costs of the appeal shall be paid by appellants,
for which let execution issue.  See
Tex. R. App. P. 43.4.
PER CURIAM
PANEL:  WALKER, MCCOY, and MEIER, JJ.
 
DELIVERED:  February 12, 2009




[1]See Tex. R. App. P. 47.4.